In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 15‐3847, 16‐1197, & 16‐1310 
P.H. GLATFELTER CO., 
                                 Plaintiff‐Appellant/Cross‐Appellee, 

                                  v. 

WINDWARD PROSPECTS LTD., 
                      Defendant‐Appellee/Cross‐Appellant. 
                      ____________________ 

         Appeals from the United States District Court for the 
          Eastern District of Wisconsin, Green Bay Division. 
         No. 15‐MC‐46 — William C. Griesbach, Chief Judge. 
                      ____________________ 

    ARGUED JANUARY 19, 2017 — DECIDED JANUARY 31, 2017 
                 ____________________ 

    Before FLAUM, MANION, and WILLIAMS, Circuit Judges. 
    FLAUM, Circuit Judge. These three appeals arise out of a dis‐
covery dispute between P.H. Glatfelter Co., a paper manufac‐
turer, and Windward Prospects Ltd., an English company on 
which Glatfelter served a non‐party subpoena. Two of the ap‐
peals  are  taken  by  Glatfelter  from  the  district  court’s orders 
denying  both  Glatfelter’s  motion  to  compel  responses  to  its 
subpoena  and  Glatfelter’s  motion  for  reconsideration.  The 
third appeal, which we treat as a cross‐appeal, was taken by 
2                              Nos. 15‐3847, 16‐1197, & 16‐1310 

Windward to seek an award of fees and costs under Federal 
Rule of Civil Procedure 37. For the reasons that follow, we dis‐
miss all three appeals for lack of jurisdiction. 
                         I. Background 
    The  present  appeals  are  ancillary  to  an  ongoing  multi‐
party effort to clean up polychlorinated biphenyls (PCBs) in 
the bed of the Lower Fox River in northeastern Wisconsin. See 
generally United States v. P.H. Glatfelter Co., 768 F.3d 662, 665–
67 (7th Cir. 2014); NCR Corp. v. George A. Whiting Paper Co., 768 
F.3d 682, 686–89 (7th Cir. 2014); United States v. NCR Corp., 688 
F.3d 833, 835–36 (7th Cir. 2012). From the mid‐1950s through 
the 1970s, several paper mills and a coating plant discharged 
wastewater  containing  PCBs  into  the  Lower  Fox  River.  By 
1979, when the EPA banned PCB use, approximately 250,000 
pounds of PCBs had been released into the river bed. Begin‐
ning in the 1990s, the EPA and the Wisconsin Department of 
Natural Resources began investigating the contamination to 
develop  a  cleanup  plan  under  the  Comprehensive  Environ‐
mental  Response,  Compensation,  and  Liability  Act 
(CERCLA). The EPA’s final plan, adopted in 2002, proposed a 
cleanup  proceeding  in  stages  through  a  combination  of 
dredging and capping at various sites.  
    The remediation cost for the Lower Fox River is estimated 
to be approximately $700 million. See, e.g., P.H. Glatfelter Co., 
768 F.3d at 667. Under CERCLA, the obligation to pay for the 
cleanup falls on the parties responsible for creating the haz‐
ard, and potentially responsible parties (PRPs) may be liable 
for  the  full  costs  of  remediation.  Paper  manufacturers  NCR 
Corporation  and  Appvion,  Inc.  were  named  by  the  EPA  as 
PRPs and have funded the ongoing cleanup. Other companies 
Nos. 15‐3847, 16‐1197, & 16‐1310                                          3 

with a potential role in the discharge of PCBs, including Glat‐
felter, also were named as PRPs and agreed to perform reme‐
dial work.  
    In late 2007, the EPA issued a unilateral administrative or‐
der directing the PRPs to begin remedial work in the last four 
operable units of the Lower Fox River. NCR and Appvion un‐
dertook many of those remedial efforts. They then sued other 
PRPs, including Glatfelter, in the Eastern District of Wiscon‐
sin, seeking to recover the cleanup costs and to require other 
PRPs to pay for future remedial work.1 The district court ini‐
tially  ruled  on  summary  judgment  that  NCR  and  Appvion 
were not entitled to any equitable contribution from the other 
paper mills involved. In 2014, we reversed and remanded the 
cost recovery action back to the district court. See NCR Corp., 
768  F.3d  at  687,  689–90,  713.  That  action  remains  pending, 
with Appvion seeking recovery against Glatfelter and other 
PRPs for the Lower Fox River cleanup costs Appvion has in‐
curred, in addition to subrogation and declaratory relief. 


                                                    
   1 As we observed in NCR Corp., 768 F.3d at 692:  
        Appvion  finds  itself  in  a  materially  different  position 
        from NCR when it comes to the choice between cost re‐
        covery and contribution. In fact, it appears to be in an un‐
        usual, possibly unique, position among parties incurring 
        costs under CERCLA: it was initially identified as a PRP 
        by the government and paid response costs in that capac‐
        ity, but later it was held to fall outside of CERCLA’s stat‐
        utory grounds for liability. It is now on the hook for re‐
        sponse  costs  only  as  NCR’s  indemnitor  pursuant  to  an 
        agreement signed when the companies split up. It is seek‐
        ing the costs of response it paid directly while it was re‐
        garded as a PRP. 
4                              Nos. 15‐3847, 16‐1197, & 16‐1310 

    Windward is an English entity allegedly conducting Ap‐
pvion’s defense of CERCLA claims and managing Appvion’s 
responsibility  for  the  Lower  Fox  River  cleanup  operations. 
Windward  ratified  the  commencement  of  the  cost  recovery 
action  by  Appvion  and  has  stated  that  Windward  will  be 
bound by  the result.  To defend  against Appvion in the cost 
recovery  action,  Glatfelter  sought  discovery  relating  to  Ap‐
pvion’s  costs  from  both  Appvion  and  Windward.  Glatfelter 
contends that identifying those costs (and any potential off‐
sets  from  insurance,  settlements,  or  indemnification  pay‐
ments) depends on understanding how funds changed hands 
between Appvion and its insurers or indemnitors, including 
Windward. 
    Glatfelter first attempted to obtain discovery from Wind‐
ward  through  Appvion,  which  refused  to  accept  service  on 
Windward’s behalf. Glatfelter next sent a copy of its discovery 
request by certified mail to Windward’s counsel at his home 
office  in  New  Hampshire.  He  returned  the  envelope  uno‐
pened. Glatfelter then filed a motion to compel responses to 
its discovery requests in the Eastern District of Wisconsin. The 
district court denied the motion, ruling that Windward’s rati‐
fication of Appvion’s action did not, on its own, give Glatfelter 
an independent right to seek discovery from the former under 
Federal Rules of Civil Procedure 33 or 34, but that there are 
other ways to obtain discovery from non‐parties. 
   Glatfelter next issued a subpoena to Windward at its attor‐
ney’s  New  Hampshire  address.  Windward’s  counsel  in‐
formed Glatfelter that Windward would not be making any 
production because it was not subject to the jurisdiction of the 
United  States  federal courts.  Windward also  objected to the 
Nos. 15‐3847, 16‐1197, & 16‐1310                                            5 

subpoena  to  the  extent  that  it  sought  documents  or  infor‐
mation available from another more convenient, less burden‐
some, or less expensive source (i.e., Appvion). 
    Glatfelter then instituted this ancillary proceeding in the 
District of Massachusetts,2 seeking to compel Windward to re‐
spond to the subpoena. Glatfelter also simultaneously moved 
under Rule 45(f) to transfer the case to the Eastern District of 
Wisconsin, where the cost recovery action was pending before 
Judge Griesbach, who had presided over the case since it was 
first filed. Following a hearing, the magistrate judge in Mas‐
sachusetts  ordered  a  transfer  to  the  Eastern  District  of  Wis‐
consin,  and  the  ancillary  action  was  docketed  before  Judge 
Griesbach.  After  receiving  additional  arguments  and  evi‐
dence, he denied the motion to compel, concluding that the 
court  lacked  personal  jurisdiction  over  Windward  and  that 
Glatfelter had not established which documents it sought that 
were not already subject to production by Appvion. Glatfelter 
filed  a  motion  for  reconsideration,  which  the  district  court 
also denied.  
     Glatfelter  appealed  the  district  court’s  denial  of  its  mo‐
tions,  and  Windward  filed  a  third  appeal  regarding  fees, 
which we treated as a cross‐appeal. In our order dated July 
25, 2016, we directed that Windward’s cross‐appeal be taken 
with the other appeals, and instructed the parties to address 
all jurisdictional issues in their briefs. 

                                                     
    2 Rule 45(d)(2)(B) provides that “the serving party may move the court 
for the district where compliance is required for an order compelling pro‐
duction”  and  “the  order  [to  compel  production]  must  protect  a  person 
who is neither a party nor a party’s officer from significant expense result‐
ing from compliance.” Fed. R. Civ. P. 45(d)(2)(B)(i)‐(ii). 
6                                 Nos. 15‐3847, 16‐1197, & 16‐1310 

    On January 17, 2017, two days before oral argument was 
scheduled in this case, Glatfelter notified this Court of a pro‐
posed  consent  decree  among  NCR,  Appvion,  the  United 
States, and the state of Wisconsin that had been submitted to 
the district court. If approved and entered, the proposed de‐
cree would potentially resolve Appvion’s claims against Glat‐
felter in the cost recovery action that gave rise to these ancil‐
lary proceedings. 
                            II. Discussion 
    “The initial inquiry in any appeal is whether the court to 
which the appeal has been taken has jurisdiction to entertain 
the appeal.” Sik Gaek, Inc. v. Harris, 789 F.3d 797, 799 (7th Cir. 
2015) (citation omitted). The federal courts of appeal have ju‐
risdiction over all final decisions of the federal district courts. 
See 28 U.S.C. § 1291. A final decision is one that “ends the liti‐
gation on the merits, leaving nothing for the [district] court to 
do but execute the judgment.” Midland Asphalt Corp. v. United 
States, 489 U.S. 794, 798 (1989) (citation omitted). The general 
rule  is  that  pretrial  discovery  orders,  such  as  those  at  issue 
here, are not final in terms of winding up the underlying law‐
suit.  See  Sik  Gaek,  Inc.,  789  F.3d  at  799.  An  exception  exists, 
however, under the collateral order doctrine, where an order 
“conclusively determine[s] the disputed question,  resolve[s] 
an important issue completely separate from the merits of the 
action, and [is] effectively unreviewable on appeal from a fi‐
nal judgment.” Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 
(1978) (citing Abney v. United States, 431 U.S. 651, 658 (1977); 
United States v. MacDonald, 435 U.S. 850, 855 (1978)).  
   Glatfelter  emphasizes  that  this  ancillary  discovery  issue 
has been conclusively decided by the district court’s two or‐
ders and is collateral to the underlying cost recovery suit, and 
Nos. 15‐3847, 16‐1197, & 16‐1310                                       7 

that this appeal is, for all practical purposes, Glatfelter’s only 
chance  to  obtain  discovery  from  Windward,  a  non‐party  to 
the main action. See, e.g., Carter Prods., Inc. v. Eversharp, Inc., 
360 F.2d 868, 870 (7th Cir. 1966) (finding jurisdiction over an 
appeal from the Illinois district court’s denial of a motion to 
compel deposition testimony of non‐party to underlying Cal‐
ifornia  litigation,  because,  “[f]or  all  practical  purposes[,]  … 
this appeal [is appellants’] only opportunity for review of the 
district  court’s  order  denying  access  to  the  information”).  
Thus, Glatfelter contends, the collateral order doctrine ought 
to apply. 
    The problem for Glatfelter is that this ancillary action was 
transferred from the District of Massachusetts to the Eastern 
District of Wisconsin prior to this appeal. In our Circuit, we 
have recognized the appealability of pretrial discovery orders 
only where they were issued by a district court in an ancillary 
proceeding and said district court was not within the jurisdic‐
tion of the circuit court having appellate jurisdiction to review 
the final adjudication of the main action. See, e.g., Sik Gaek, Inc., 
789 F.3d at 799 (“Here, the district court order denying sanc‐
tions was issued in a jurisdiction not that of the main proceed‐
ing. Consequently, appellants cannot obtain effective review 
of the order as part of an appeal of a final adjudication of the 
main  action  ….”);  see  also  id.  (citing  cases);  Hernly  v.  United 
States,  832  F.2d  980,  981  n.1  (7th  Cir.  1987)  (“This  court  has 
previously  decided  that  it  has  jurisdiction.  The  order  ap‐
pealed from was deemed final because it was entered in a dif‐
ferent district court from where the main action is pending.”) 
(citation and internal quotation marks omitted). Because the 
ancillary action (this discovery dispute) is in the same district 
court where the main action (the cost recovery action) is cur‐
rently pending, Glatfelter could obtain review of the denial of 
8                                  Nos. 15‐3847, 16‐1197, & 16‐1310 

its motions to compel and for reconsideration on appeal from 
the final judgment in the main action. 
    We have not yet ruled directly on whether one may appeal 
an order in an ancillary action entered in a district court lo‐
cated  in  the  same  circuit  as  the  district  court  handling  the 
main action. However, other circuits that have considered the 
issue  have  held  such  orders  interlocutory  and  not  immedi‐
ately appealable. See, e.g., Barrick Grp., Inc. v. Mosse, 849 F.2d 
70,  73  (2d  Cir.  1988)  (“Under  these  circumstances,  a  circuit 
court can consider any appeal on discovery issues at the same 
time as the appeal from the judgment in the underlying ac‐
tion. This approach avoids piecemeal proceedings, strength‐
ens the rule of finality and provides ultimately for the effec‐
tive  review  of  all  issues.”);  Hooker  v.  Cont’l  Life  Ins.  Co.,  965 
F.2d 903, 905 (10th Cir. 1992) (focusing on whether the appeal‐
ing party “has any means, other than an immediate appeal, to 
obtain appellate review,” and concluding that “[b]ecause the 
same  circuit  court  will  have  jurisdiction  to  review  both  the 
discovery  order  and  the  final  adjudication  …,  appellate  re‐
view of the order denying discovery will not be foreclosed by 
delaying  review  until  a  final  adjudication  of  the  entire  ac‐
tion”);  In  re  Subpoena  Served  on  Cal.  Pub.  Utils.  Comm’n,  813 
F.2d 1473, 1475–80 (9th Cir. 1987) (dismissing, sua sponte, ap‐
peal of an order quashing a non‐party subpoena for want of 
appellate  jurisdiction  because  court  could  review  the  order 
with appeal from final adjudication of main action). 
   Glatfelter nonetheless points to decisions by the Eleventh 
and Federal Circuits that it claims support its position: that an 
order  denying  a  motion  to  compel  may  still  be  appealable, 
even if entered by a district court located within the same cir‐
cuit  as the  court  presiding over the main action.  See  Ariel  v. 
Nos. 15‐3847, 16‐1197, & 16‐1310                                              9 

Jones, 693 F.2d 1058, 1059 (11th Cir. 1982) (per curiam) (con‐
cluding that appellate jurisdiction existed over Southern Dis‐
trict of Florida order quashing subpoena issued in connection 
with main action pending in Middle District of Florida); Heat 
&  Control,  Inc.  v.  Hester  Indus.,  Inc.,  785  F.2d  1017,  1020–22 
(Fed.  Cir.  1986)  (holding  that  appellate  jurisdiction  existed 
with respect to Northern District of West Virginia order grant‐
ing  a  motion  to  quash  a  non‐party  subpoena  in  connection 
with a main action pending in the Northern District of Cali‐
fornia).  Glatfelter  thus  contends  that  there  is  a  circuit  split 
here that ought to be resolved in its favor.  
   To cut to the chase, however, even setting aside the appar‐
ent limitations of these two cases,3 there certainly is no circuit 
                                                    
    3 
      For example, the circuit decisions on which Ariel relied all involved 
situations where the two district courts at issue were in different circuits. 
See Nat’l Life Ins. Co. v. Hartford Accident & Indem. Co., 615 F.2d 595 (3d Cir. 
1980) (finding appellate jurisdiction over denial of motion to compel dis‐
covery from non‐party in Third Circuit where main action was pending in 
Fifth Circuit); Republic Gear Co. v. Borg‐Warner Corp., 381 F.2d 551 (2d Cir. 
1967) (same for denial of motion to compel discovery in Second Circuit 
where main action was pending in Seventh Circuit); Gladrow v. Weisz, 354 
F.2d 464 (5th Cir. 1965) (same for appeal of order requiring discovery of 
non‐party in Fifth Circuit where main action was pending before board of 
patent  interferences  of  United  States  Patent  Office);  Horizons  Titanium 
Corp. v. Norton Co., 290 F.2d 421 (1st Cir. 1961) (same for order granting 
motion to quash subpoena in First Circuit where main action was pending 
in D.C. Circuit). Additionally, the treatise to which Ariel cited in support 
of its analysis has since been updated to include language reflecting that 
“[t]his exception has itself now been limited to situations in which the two 
districts are in different circuits.” 8 CHARLES  ALAN  WRIGHT AND  ARTHUR 
R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2006 (3d ed. 2016). 
    As for the Federal Circuit case, in Hester, a patent owner sought dis‐
covery  in  the  Northern  District  of  West  Virginia  from  a  non‐party  who 
allegedly had infringed the patent at issue in a litigation pending before 
10                                                Nos. 15‐3847, 16‐1197, & 16‐1310 

split or authority in favor of Glatfelter’s position on the issue 
of whether a discovery order in an ancillary proceeding is im‐
mediately appealable when entered by the very same district 
court that is presiding over the main action. Cf. In re Subpoena 
Served  on  Cal.  Pub.  Utils.  Comm’n,  813  F.2d  at  1474–75 
(contrasting “a nonappealable interlocutory order issued by 
the  district  court  having  jurisdiction  over  the  main  action” 
with “an interlocutory order issued by a district court of a dif‐
ferent  circuit  from  the  district  court  where  the  case  was 

                                                       
the Northern District of California. 785 F.2d at 1020–21. The Northern Dis‐
trict  of  West  Virginia  quashed  the  subpoena,  and  the  patent  owner  ap‐
pealed to the Federal Circuit, which concluded that, because the California 
district court lacked jurisdiction over the non‐party infringer, the patent 
owner could not challenge the West Virginia district court’s decision on 
appeal from the California district court’s final judgment, and the collat‐
eral order doctrine applied.  The Federal Circuit then considered whether 
its  result  should  have  been  different  because  it  was  the  same  appellate 
court that would have jurisdiction over an appeal on the merits from the 
California district court. See id. at 1021. The court of appeals observed that, 
prior to the creation of the Federal Circuit, the order by the West Virginia 
district court would have been appealable to the Fourth Circuit, and be‐
cause such an order would have been appealable as a final disposition of 
the only proceeding in the ancillary court: 
           [W]e are satisfied that it does not matter that the Federal 
           Circuit is the same appellate court that would possess ju‐
           risdiction  over  an  appeal  from  the  California  district 
           court’s final action on the merits. The California court has 
           no  jurisdiction  over  Hester,  a  nonparty  to  the  main  in‐
           fringement  action,  and  Heat  &  Control  has  no  other 
           means of effectively obtaining review than by appealing 
           the West Virginia court’s order, necessarily to this court. 
           Thus, the West Virginia court’s order is appealable, and 
           this court possesses jurisdiction to hear it. 
Id. at 1021–22. 
Nos. 15‐3847, 16‐1197, & 16‐1310                                              11 

filed”).  Indeed,  the  Federal  Circuit  in  Hester  specifically  ob‐
served that “[i]f the district court granting Hester’s motion to 
quash were the same court in which the main action is being 
litigated,  [appellant]  could  seek  review,  as  an  error  of  the 
court,  when  and  if  it  appeals  from  the  final  judgment.”  785 
F.2d at 1021.  
     Glatfelter protests that we should nonetheless find juris‐
diction over its appeals because the only reason this ancillary 
action,  which  was commenced  in  a district  court  in another 
circuit,  is  now  in  the  same  court  as  the  main  action,  is  that 
Glatfelter  moved  for  transfer  under  Rule  45(f).  Rule  45(f), 
which Glatfelter emphasizes was only recently promulgated 
in 2013,4 provides: 
         When  the  court  where  compliance  is  required 
         did  not  issue  the  subpoena,  it  may  transfer  a 
         motion under this rule to the issuing court if the 
         person subject to the subpoena consents or if the 
         court finds exceptional circumstances…. To en‐
         force  its  order,  the  issuing  court  may  transfer 
         the  order  to  the  court  where  the  motion  was 
         made. 


                                                     
    4  Windward pushes back on this characterization of Rule 45(f), noting 
that transfer is hardly a novel concept and was available long before 2013. 
See, e.g., 28 U.S.C. § 1404 (change‐of‐venue provision). Windward explains 
the Rule 45(f) transfer provision as one that was included because the new 
Rule 45 requires a motion to compel to be brought in the court of compli‐
ance, see Fed. R. Civ. P. 45(d)(2)(B), not in the issuing court (presiding over 
the main action). Thus, Glatfelter would previously have had the option 
of  bringing  its  motion  to  compel  in  the  Eastern  District  of  Wisconsin, 
where no immediate appeal would be available; according to Windward, 
the “new” Rule 45(f) does not change that principle. 
12                                Nos. 15‐3847, 16‐1197, & 16‐1310 

Fed. R. Civ. P. 45(f).5 Glatfelter emphasizes that the purpose of 
this rule is to efficiently consolidate motions before a single 
judge  presiding  over  complex  litigation.  A  holding  that  we 
lack appellate jurisdiction over its appeals would, according 
to Glatfelter, put parties in the position of either being forced 
to litigate a motion to compel before a district judge who has 
had no contact with the underlying case, or forfeiting appel‐
late review if the motion were to be denied. Glatfelter relat‐
edly  claims  that  the  Rules  Advisory  Committee  could  not 
have intended that litigants lose access to immediate appeal 
upon transfer into the circuit of the main action under Rule 
45(f).  
    Glatfelter has it backwards. By allowing for transfers, Rule 
45(f) allows for consolidation of motions in a single appropri‐
ate  court,  thereby  avoiding  piecemeal  litigation  in  multiple 
fora  as  well  as  piecemeal  appeals.  See,  e.g.,  United  States  v. 
Nixon,  418  U.S.  683,  690  (1974)  (noting  the  “strong  congres‐
sional policy against piecemeal reviews, and against obstruct‐
ing or impeding an ongoing judicial proceeding by interlocu‐
tory  appeals”);  Cobbledick  v.  United  States,  309  U.S.  323,  325 
(1940)  (“Since  the  right  to  a  judgment  from  more  than  one 
court  is  a  matter  of  grace  and  not  a  necessary  ingredient  of 
justice, Congress from the very beginning has, by forbidding 
piecemeal  disposition  on  appeal  of  what  for  practical  pur‐
poses is a single controversy, set itself against enfeebling judi‐
cial administration.”). Glatfelter is correct that this discovery 
dispute  is  ancillary  and  does  not  require  consideration  with 
the underlying main action. However, as the Supreme Court 
                                                     
      5 
      Windward  opposed  Glatfelter’s  transfer  motion,  contending  that 
even if jurisdiction existed over Windward, this matter lacks the “excep‐
tional circumstances” required by Rule 45(f) as a predicate to transfer.  
Nos. 15‐3847, 16‐1197, & 16‐1310                                          13 

explained in Mohawk Industries, Inc. v. Carpenter, 558 U.S. 100 
(2009), the collateral order doctrine “must never be allowed to 
swallow the general rule that a party is entitled to a single ap‐
peal, to be deferred until final judgment has been entered.” Id. 
at 106 (citation and internal quotation marks omitted). 
    Glatfelter complains that “a final disposition of a discov‐
ery  dispute  would,  at  most,  be  unreviewable  and,  at  best, 
would  have  to  await  a  plenary  appeal  from  a  merits  judg‐
ment.” Yet the availability of plenary appeal from a final judg‐
ment is precisely why discovery orders like these are interloc‐
utory and not immediately appealable. Our Circuit has con‐
sistently  underscored  that  “what  is  critical  is  whether  the 
party  unsuccessfully  seeking  the  subpoena  has  any  other 
means of obtaining review.” Carter Prods., 360 F.2d at 872. It is 
only then that we should “extricate appellants from the cul‐
de‐sac  in  which  the  district  court’s  order  leaves  them.”  Id. 
Here, Glatfelter has a clear road forward. It may not be Glat‐
felter’s preferred route, but, “[t]hat a ruling may burden liti‐
gants in ways that are only imperfectly reparable by appellate 
reversal of a final district court judgment has never sufficed.” 
Mohawk Indus., 558 U.S. at 107 (citation, alteration, and inter‐
nal  quotation  marks  omitted).  As  the  denials  of  Glatfelter’s 
motions  would  be  reviewable  on  appeal  from  a  final  judg‐
ment, we dismiss these appeals for lack of jurisdiction.6  
    Windward  submitted  in  its  briefs  and  at  oral  argument 
that it would voluntarily dismiss its cross‐appeal if we found 
that we lack jurisdiction over Glatfelter’s appeals. Windward’s 
(likely premature) cross‐appeal is thus also dismissed.  

                                                     
    6 
     Because we lack jurisdiction in the first place, the potential effect of 
the proposed consent decree on this action is moot. 
14                           Nos. 15‐3847, 16‐1197, & 16‐1310 

                       III. Conclusion 
    For the foregoing reasons, we dismiss this case in its en‐
tirety for lack of jurisdiction.